Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered February 21, 2012, denying the petition seeking to annul the determination of respondent Department of Buildings (DOB), which denied petitioner’s application for a master plumber’s license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DOB’s determination that petitioner failed to supply satisfactory proof of at least seven years of experience “in the design and installation of plumbing systems” was rationally based (Administrative Code of City of NY former § 26-146 [a] [1]; see Matter of Rasole v Department of Citywide Admin. Servs., 83 AD3d 509 [1st Dept 2011]). DOB’s policy of considering, among other things, plumbing permits in determining whether the applicant had the requisite experience was not “irrational or unreasonable” (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459 [1980]; see Rasole, 83 AD3d at 509). Moreover, petitioner’s *521contention that he was arbitrarily denied the opportunity to appear before the agency to offer testimony is unavailing (see Matter of Daxor Corp. v State of N.Y. Dept. of Health, 90 NY2d 89, 97-98 [1997], cert denied 523 US 1074 [1998]).
We have considered and rejected petitioner’s remaining arguments.
Concur—Andrias, J.E, Moskowitz, Freedman, ManzanetDaniels and Feinman, JJ.